Borth v. LaSalle Bank, N.A.



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-05-162-CV





CARMA BORTH	APPELLANT



V.



LASALLE BANK NATIONAL 							   APPELLEE

ASSOCIATION, AS TRUSTEE FOR

STRUCTURED ASSET SECURITIES 

CORPORATION STRUCTURED LOAN 

TRUST MORTGAGE



------------



FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Carma Borth is attempting to appeal an adverse judgment for LaSalle Bank National Association, as trustee for Structured Asset Securities Corporation Structured Loan Trust Mortgage.  Borth’s notice of appeal was due on May 2, 2005, but was not filed until May 4, 2005.  
See
 
Tex. R. App. P.
 26.1.

On May 9, 2005, we notified Borth by letter that her appeal was subject to dismissal for want of jurisdiction unless, by May 19, 2005, she filed a response showing a reasonable explanation for the late filing of the notice of appeal.  
See
 
Tex. R. App. P.
 10.5(b), 26.3; 
Verburgt v. Dorner,
 959 S.W.2d 615, 617 (Tex. 1997).  No response has been filed.  Accordingly, we dismiss the appeal for want of jurisdiction.  
See
 
Tex. R. App. P.
 42.3(a); 43.2(f).



PER CURIAM



PANEL D:	CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.



DELIVERED: June 30, 2005

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.